DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Drawings
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “piezoelectric element polarized in a direction perpendicular to the direction of the longitudinal dimension on the input side and is polarized in the direction of the longitudinal dimension on the output side, as described in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR-2005-0000886).
Considering claim 1, Kim (Figures 5-7) teaches a piezoelectric transformer (page 5 + paragraph 02) including a piezoelectric element with a predetermined longitudinal dimension of the length L, along which at least one input side (IIE + page 5 + paragraph 05) of the transformer and at least one output side (OOE + page 5 + paragraph 05) of the transformer are defined, wherein an input voltage Uin can be applied on the input side for being transformed into an output voltage Uout on the output side according to a transformation ratio Uout/Uin = Ku (page 4 + paragraph 06) wherein the piezoelectric element comprises multiple plies of inner electrodes (page 6 + paragraph 01-05), which are arranged in a direction perpendicular to the direction of the longitudinal dimension in multiple different layers characterized in that each ply of inner electrodes extends along at least one predetermined sub-section of the longitudinal dimension and in that the sub sections of plies of a first group of layers and the sub sections of plies of a second group of layers have different dimensions so that the piezoelectric transformer satisfies < N^2Cout, wherein Cin indicates the input capacitance, Cout indicates the output capacitance and N indicates the transformation ratio of the ideal transformer (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 2, Kim (Figures 5-7) teaches wherein layers of the first group alternate with layers of the second group (page 6 paragraphs 01-05).

    PNG
    media_image1.png
    562
    837
    media_image1.png
    Greyscale

Annotated Figure 6

Considering claim 3, Kim (Figures 5-7) teaches piezoelectric transformer wherein the plies of inner electrodes of the first group of layers each extend between a first and a second position in a range > 0 and < ½*L of the longitudinal dimension and the < ¼*l of the longitudinal dimension (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claim 4, Kim (Figures 5-7) teaches wherein the plies of inner electrodes of the first group of layers each extend between the first and second positions symmetrically around the position at ¼*L of longitudinal dimension (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claim 5, Kim (Figures 5-7) teaches wherein the plies of inner electrodes of the second group of layers each extend between a first and a second deposition in a range > 0 and < ½*L of the longitudinal dimension and the respective sub section between the first and the second position has a length of >1/4*L and <1/2*L of the longitudinal dimension (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claim 6, Kim (Figures 5-7) teaches wherein the plies of inner electrodes of the second group of layers each extend between a first and a second position in a range > 0 and < ½*L of the longitudinal dimension and the respective sub section between the first and second positons has a length of > 3/8*L and < ¾*L of the longitudinal dimension (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claim 7, Kim (Figures 5-7) teaches wherein the plies of inner electrodes of the second group of layers each additionally extend in a sub section between a third and a fourth position in a range > 7/8*L and < L of the longitudinal dimension (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claim 8, Kim (Figures 5-7) teaches wherein with respect to the longitudinal dimension the first position of the plies of inner electrodes of the second 
Considering claim 10, Kim (Figures 5-7) teaches wherein the input side (IIE + page 5 + paragraph 05) is configured in the range 0 to ½*L of the longitudinal dimension of the piezoelectric element and the output side (OOE + page 5 + paragraph 05) is configured in the range ½*L to L of the longitudinal dimension of the piezoelectric element (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claim 11, Kim (Figures 5-7) teaches wherein the plies of inner electrodes of the second group of layers each extend between a first and a second position in a range > 0 and < ½*L of the longitudinal dimension and the respective sub section between the first and the second positions has a length of > ¼*L and < ½*L of the longitudinal dimensions (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claim 12, Kim (Figures 5-7) teaches wherein the plies of inner electrodes of the second group of layers each extend between a first and a second position in a range > 0 and < ¾*L of the longitudinal dimension and the respective sub section between the first and second positions has a length of > 3/8*L and < ¾*L of the longitudinal dimension (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claim 13, Kim (Figures 5-7) teaches wherein the plies of inner electrodes of the second group of layers each additionally extend in a sub section between a third and a fourth position in a range > 7/8*L and < L of the longitudinal dimension (page 6 + paragraph 01-05 +see Annotated Figure 6).
Considering claims 14 and 15, Kim (Figures 5-7) teaches wherein with respect to the longitudinal dimension, the first position of the plies of inner electrodes of the 
Considering claim 16, Kim (Figures 5-7) teaches a piezoelectric transformer (page 5 + paragraph 02) including a piezoelectric element with a predetermined longitudinal dimension of the length L, along which at least one input side (IIE + page 5 + paragraph 05) of the transformer and at least one output side (OOE + page 5 + paragraph 05)  of the transformer are defined, wherein an input voltage Uin can be applied on the input side for being transformed into an output voltage Uout on the output side according to a transformation ratio Uout/Uin = Ku (page 4 + paragraph 06)  and wherein the piezoelectric element comprises multiple plies of inner electrodes, which are arranged in a direction perpendicular to the direction of the longitudinal dimension in multiple different layers (page 6 + paragraph 01-05), characterized in that each ply of inner electrodes extends along at least one predetermined sub section of the longitudinal dimension and in the sub sections of plies of a first group of layers and the sub section of plies of a second group of layers have different dimensions, so that the piezoelectric transformer satisfies the following conditions: Cin < N^2Cout wherein Cin indicates that input capacitance, Cout indicates the output capacitance, and N indicates the transformation ratio of the ideal transformer (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)) wherein the plies of inner electrodes of the first group of layers each extend between a first and a second positon in a range > 0 and < ½*L of the longitudinal dimension and the < ¼*L of the longitudinal dimension (page 6 + paragraph 01-05 +see Annotated Figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR-2005-0000886) and in view of Jeong (PG Pub 20160064640).
Considering claim 9, Kim teaches the piezoelectric transformer and the piezoelectric element as described above.
However, Kim does not teach wherein the piezoelectric element is polarized in a direction perpendicular to the direction of the longitudinal dimension on the input side and is polarized in the direction of the longitudinal dimension on the output side.
Jeong (Figure 1) teaches wherein the piezoelectric element (13 + paragraph 0030) is polarized in a direction perpendicular to the direction of the longitudinal dimension on the input side (11 + 12 + paragraphs 0027-0031 + see Figure 1) and is polarized in the direction of the longitudinal dimension on the output side (21 + 22 + paragraphs 0028-0031 + see Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the piezoelectric element is polarized in a direction perpendicular to the direction of the longitudinal dimension on the input side and is polarized in the direction of the longitudinal dimension on the output side into Kim’s device for the benefit vibrating the input side in the thickness direction so that the output side can output a voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN P GORDON/Primary Examiner, Art Unit 2837